LITHIUM-SILICON BATTERY COMPRISING A SILICON-CARBON COMPOSITE
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-4 and 6-20 are pending, wherein claims 1-2 and 17 are amended. Claims 1-4 and 6-20 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement filed on February 18, 2022,
in which the following statement is provided by the Applicant: “In addition to the reference(s) listed in the attached IDS, Applicant wishes to bring the following application(s) and/or patent(s) to the Examiner’s attention: …”
fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretations
The recitation “the pore volume comprises greater than 80% microporosity” is interpreted in light of the first paragraph below Table 2 on page 24 of the instant specification:
As used in herein, the percentage "microporosity," "mesoporosity" and "macroporosity" refers to the percent of micropores, mesopores and macropores, respectively, as a percent of total pore volume. For example, a carbon scaffold having 90% microporosity is a carbon scaffold where 90% of the total pore volume of the carbon scaffold is formed by micropores.

The “Dv50” recited in claim 7 is interpreted as “average particle size” in light of the specification (page 26).

Specification
The amended title of the invention is acknowledged and accepted.
The amended specification is acknowledged and accepted. However, the lengthy specification has not been fully checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
For example, the SiO2 recited in the specification should be SiO2. The term “buroff” on page 3 does appear to be “burnoff”.
The term “curved” in “iii” of claim 1 does appear to be “curve”.

Claim Objections
Claim 1 is objected to because of the following:
In claim 1, while it is reasonable to state the silicon-carbon composite comprises: i. a silicon content of 30% to 60% by weight; and ii. a surface area less than 30 m2/g, it is not proper to state the silicon-carbon composite comprises “a [Symbol font/0x6A] of greater than or equal to 0.15 …”. It appears that the [Symbol font/0x6A] is a characteristic or property of a half-cell coin cell (using the silicon-carbon composite?!) rather than the silicon-carbon composite. A half-cell coin does not contain merely the silicon-carbon composite.

Claim Rejections - 35 USC § 112
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the subject matter of dQ/dV is unclear, which is not defined. It should be defined in the claim. Claim 1 and its dependent claims are indefinite.
Claim 1 recites the limitation "the curve of dQ/dV".  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, the subject matter “dQ/dV curve measured in a half-cell coin cell” is unclear, since a half-cell coin cell requires more than merely the silicon-carbon composite. It also requires other components including an electrolyte, reference electrode, etc., which may affect the characteristic or property of the half-cell coin cell. Because said other components are unknown, the measured of dQ/dV curve as claimed is indefinite.
Claims 2-20 are rejected because of their dependencies on claim 1.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakshaug et al. (US 20170170477 A1, hereafter Sakshaug).
Regarding claim 1, Sakshaug teaches a lithium-silicon battery (e.g., [0003], [0044], [0272]) comprising an anode comprising a silicon-carbon composite (See, at least Abstract, [0003]), wherein:
a) the carbon comprises a carbon scaffold (e.g., [0003], L5-6: “a porous scaffold, for example a carbon …”) comprising a pore volume, wherein the greater than 80% of the pore volume is microporosity (e.g., “the porous carbon scaffold comprises 80-95% micropores”, [0179], L12-14); and
b) the silicon-carbon composite comprises:
a silicon content of 30% to 60% by weight ([0328], L7) and a surface area less than 30 m2/g ([0297], L5).
Sakshaug further teach the surface area of the silicon-carbon composite may be “below 10 m2/g” ([0297]) and a silicon content may be 40-50% ([0328]). These ranges overlap values of surface area (7 m2/g, 7 m2/g, and 6 m2/g) and values of silicon content (45.0%, 45.4%, and 45.8%) for the silicon-carbon composite #1, #2 and #3 in the Table 5 of the instant specification, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). Further, it is reasonably expected that Sakshaug’s silicon-carbon composites having these values mentioned above have similar “Z” values disclosed in the Table 5 (i.e., Z=0.2, 0.6 and 0.6). These “Z” values 
Regarding claim 2, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the porous carbon scaffold comprises 80-95% micropores ([0179], L12-14), overlapping the instantly claimed “greater than 90%” and reading on “greater than 90% of the carbon scaffold pore volume is microporosity”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the silicon-carbon composite comprises a surface area less than 10 m2/g ([0297], L6).
Regarding claim 4, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the silicon-carbon composite comprises a silicon content of 40% to 50% by weight ([0328], L7), anticipating the instantly claimed 40% to 60% by weight.
Regarding claim 5, Sakshaug teaches the lithium-silicon battery of claim 1, and the instantly claimed “the silicon-carbon composite comprises a Z less than 5” represents a characteristic or property of the silicon-carbon composite. Since Sakshaug teaches the same silicon-carbon composite as instantly claimed, the claimed characteristic or property is necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding claim 6, Sakshaug teaches the lithium-silicon battery of claim 1, and the instantly claimed “the [Symbol font/0x6A] is greater than or equal to 0.2” represents a characteristic or property of the silicon-carbon composite. Since Sakshaug teaches the same silicon-carbon composite as instantly claimed, the claimed characteristic or property is necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding claim 7, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the silicon-carbon composite further comprises a Dv50 ranging from 500 nm to 5 µm ([0188], L10), overlapping the instantly claimed from 5 nm to 20 microns. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claims 8-9, Sakshaug teaches the lithium-silicon battery of claim 1, and the limitations recited in claims 8-9 represent characteristics or properties of the silicon-carbon prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding claim 10, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the anode comprises a conductive carbon additive (See [0198], [0288]).
Regarding claim 11, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the anode comprises a binder ([0288], L14).
Regarding claim 12, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the anode comprises the silicon-carbon composite at a concentration, for example, ranging from 45% to 55%of the electrode ([0288]), reading the instantly claimed from 5% to 95% of the dry weight of the anode.
Regarding claim 13, Sakshaug teaches the lithium-silicon battery of claim 1, and further discloses that a desired porosity of the carbon can be obtained by various methods as known in the art (See at least [0116]). Since the carbon is a part of the anode, a desired porosity of the anode as claimed can be accordingly obtained by tuning the porosity of the carbon. One of 
Regarding claims 14-15, Sakshaug teaches the lithium-silicon battery of claim 1, and further teaches the lithium-silicon battery comprises a cathode (See, at least, [0425], [0291], [0291]). The capacity ratios as claimed in claims 14-15 represent characteristics or properties of the lithium-silicon battery (See also 112 rejections above). Since Sakshaug teaches the same lithium-silicon battery as claimed, the claimed characteristics or properties are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
Regarding claim 16, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the lithium-silicon battery comprises an electrolyte such as LiPF6 at 1 M ([0438]), anticipating the instantly claimed from 0.9 M to 2 M.
Regarding claim 17, Sakshaug teaches the lithium-silicon battery of claim 1, wherein the lithium-silicon battery comprises an electrolyte, such as FEC at a concentration of 10% (at least, [0562]), anticipating the instantly claimed 0.1% to 30%.
claims 18-20, Sakshaug teaches the lithium-silicon battery of claim 1, and the limitations recited in claims 18-20 represent characteristics or properties of the lithium-silicon battery. Since Sakshaug teaches the same lithium-silicon battery as claimed in claim 1, the claimed characteristics or properties are necessarily present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
In addition, the claimed limitations in claims 18-20 appears to involve an operation of the lithium-silicon battery (“operating voltage window”). Note that the manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Sakshaug teaches all the claimed structural limitations of the lithium-silicon battery and therefore teaches the inventions as claimed in claims 18-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7 and 16-19 of U.S. Patent No. 11174167 (‘167). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the instant claims 1-4 and 6-8 are taught by limitations recited in claims 1-2, 6-7 and 16-19 of ‘167. Note that one of ordinary skill in the art would know that a silicon-carbon composite is commonly used as an anode of a lithium-silicon battery.
Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-14, 16 and 20 of copending Application No. 17336085 (‘085). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the instant claims 1-4 and 6-8 are taught by limitations recited in claims 1-4, 10-14, 16 and 20 of ‘085. Note that one of ordinary skill in the art would know that a silicon-carbon composite is commonly used as an anode of a lithium-silicon battery.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 24-29, 30-33, 36-37 and 40-41 of copending Application No.17505402 (‘402). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the instant claims are taught by limitations recited in claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed on February 18, 2022 have been fully considered but they are not persuasive.
In response to the Applicant’s arguments regarding “the Examiner has failed to show that the recited [Symbol font/0x6A] values necessarily flow from the teachings of Sakshaug”, a basis from teachings of Sakshaug to support the rejection of “a [Symbol font/0x6A] of greater than or equal to 0.15” as claimed has been provided in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727